51 So. 3d 489 (2010)
Gregory PAPPAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-3719.
District Court of Appeal of Florida, First District.
November 29, 2010.
Rehearing Denied January 14, 2011.
Gregory Pappas, pro se, Petitioner.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
PADOVANO, ROBERTS, and MARSTILLER, JJ., concur.